MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
A review of the record and the response to this court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
It does not appear that the district court erred in dismissing the action in light of principles of comity and federalism. See Younger v. Harris, 401 U.S. 37, 43-46, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971). Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.